                 Case 3:20-cv-05419-CRB Document 17 Filed 11/17/20 Page 1 of 1




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Marc Julian
7

8                              IN THE UNITED STATES DISTRICT COURT
9           NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
10
     Marc Julian                                       Case No.: 3:20-cv-05419-CRB
11
                                                       NOTICE OF SETTLEMENT WITH
12                             Plaintiff,              DEFENDANT CAPITAL ONE BANK, N.A.
13          v.
14

15   CAPITAL ONE BANK, N.A.

16

17
                               Defendant.

18
     TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
19
            PLEASE TAKE NOTICE THAT plaintiff Marc Julian and defendant Capital One
20

21
     Bank, N.A., have reached a settlement in principle of the above captioned case and are in the

22   process of documenting said settlement. Plaintiff anticipates filing a dismissal of Capital One

23   Bank, N.A. within 5 days once the settlement is finalized.

24                                                  Gale, Angelo, Johnson, & Pruett, P.C.
     Dated: November 17, 2020                              /s/ Joe Angelo
25
                                                           Joe Angelo
26                                                         Attorney for Plaintiff

27

28




                                            NOTICE OF SETTLEMENT - 1
